            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 1 of 11



     Brian J. Stretch, SBN 163973                        Jesse Bless (pro hac vice)
 1   bstretch@sidley.com                                 jbless@aila.org
     Naomi Igra, SBN 269095                              AMERICAN IMMIGRATION LAWYERS
 2   naomi.igra@sidley.com                               ASSOCIATION
     Chelsea Davis, SBN 330968                           1301 G Street, Suite 300
 3   chelsea.davis@sidley.com                            Washington, D.C. 20005
     SIDLEY AUSTIN LLP
 4   555 California Street, Suite 2000                   Samina M. Bharmal (pro hac vice)
     San Francisco, CA 94104                             sbharmal@sidley.com
 5   Telephone: +1 415 772 1200                          SIDLEY AUSTIN LLP
     Facsimile: +1 415 772 7400                          1501 K Street NW
 6                                                       Washington, D.C. 20005
                                                         Telephone: +1 202 736 8000
 7   Attorneys for Plaintiffs
 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                                  OAKLAND
11
     IMMIGRANT LEGAL RESOURCE CENTER;
12   EAST BAY SANCTUARY COVENANT;        Case No. 4:20-cv-05883-JSW
     COALITION FOR HUMANE IMMIGRANT
13   RIGHTS; CATHOLIC LEGAL IMMIGRATION
     NETWORK, INC.; INTERNATIONAL RESCUE DECLARATION OF MELISSA RODGERS
14   COMMITTEE; ONEAMERICA; ASIAN
     COUNSELING AND REFERRAL SERVICE;
15   ILLINOIS COALITION FOR IMMIGRANT
     AND REFUGEE RIGHTS,
16
                    Plaintiffs,
17
            v.
18
     CHAD F. WOLF, under the title of Acting
19   Secretary of Homeland Security;
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; KENNETH T. CUCCINELLI,
     under the title of Senior Official Performing the
21   Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP & IMMIGRATION
22   SERVICES

23                  Defendants.

24

25

26

27

28
                          DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 2 of 11




 1                                DECLARATION OF MELISSA RODGERS

 2          I, Melissa Rodgers, declare as follows:

 3          1.      I am the Director of Programs at the Immigrant Legal Resource Center (“ILRC” or

 4   “organization”), in San Francisco, California. I am also the director of the New Americans Campaign,

 5   described in more detail below. The information in this declaration is based on my personal knowledge

 6   and on data that ILRC maintains in its ordinary course of business.

 7   ILRC’s Mission

 8          2.      ILRC, founded in 1979, is a national non-profit organization that works to advance

 9   immigrant rights through advocacy, educational materials, and legal trainings. ILRC's mission is to work

10   with and educate immigrants, community organizations, and the legal sector to continue to build a

11   democratic society that values diversity and the rights of all people. As a key part of that mission, ILRC

12   serves as the lead agency for the New Americans Campaign (''NAC'').

13   The New Americans Campaign and Other Services

14          3.      The New Americans Campaign is a national nonpartisan effort that brings together

15   private philanthropic funders, leading national immigration and service organizations, and over two

16   hundred local services providers across more than twenty different regions, to help prospective

17   Americans apply for U.S. citizenship. The founding purpose of the NAC was and continues to be

18   closing the gap between the number individuals who currently qualify for citizenship and the number of

19   individuals who apply for citizenship. At the NAC’s inception, as few as 8% of eligible individuals

20   applied for citizenship. There are over nine million eligible to naturalize who have yet to apply. See

21   https://www.dhs.gov/sites/default/files/publications/lpr_population_estimates_january_2015_-

22   _2019.pdf. The NAC exists to reduce barriers—including the complex filing process and high fees—for

23   those applying for citizenship. As the lead organization for the campaign, ILRC receives and re-grants

24   substantial philanthropic dollars to local immigration service providers across the United States who

25   help lawful permanent residents apply for naturalization. Our local partners have completed

26   naturalization applications impacting more than 474,000 permanent residents; over 40% of the

27   applications funded by the New Americans Campaign included a fee waiver or reduced fee request. In

28                                                    1
                         DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 3 of 11




 1   the most recent year that number was nearly 45%. In the most recent quarter, April through June 2020,

 2   that number increased to 48%.

 3           4.       The NAC network, led by ILRC, includes naturalization services providers who receive

 4   NAC funding in Arizona, Arkansas, California, Colorado, the District of Columbia, Florida, Georgia,

 5   Illinois, Maryland, Michigan, Nevada, New York, North Carolina, Ohio, Minnesota, Pennsylvania,

 6   Texas, Virginia, and Washington. In addition, service providers in Alabama, Hawaii, Idaho, Indiana,

 7   Iowa, Kentucky, Louisiana, Maine, Massachusetts, New Mexico, Oklahoma, Oregon, Tennessee, Utah,

 8   and Wisconsin participate in the NAC as non-funded affiliates.1

 9           5.       As the lead agency for NAC, ILRC receives all of the funding for the NAC in the first

10   instance. Because the sole purpose of the NAC is to increase the number of “new Americans,” all of

11   ILRC's NAC funders require that ILRC, through the NAC, sub-grant funds to organizations to generate

12   naturalization applications. This goal is embedded in ILRC's agreements with each funder. ILRC

13   updates its funders as to its progress toward this goal through regular reporting and in-person

14   presentations.

15           6.       Some of ILRC's funders have even more specific quantitative requirements, including

16   specific numerical goals for the number of naturalization applications that NAC partners generate.

17   Several funders require completion of fee waivers in addition to naturalization applications and, for at

18   least two funders, ILRC has committed to having a quarter or more of the applications ILRC generates

19   through the NAC be accompanied by fee waivers or reduced fee requests.

20           7.       ILRC sub-grants NAC funding that it receives to seven of its NAC national partners (all

21   non-profit organizations). The terms of the agreements between ILRC and five of the national partners

22   have explicit quantitative requirements2 (that is, a numerical requirement for naturalization applications

23   that each national partner must fulfill) that enable ILRC to meet its own grant requirements.

24
     1
       ILRC enters into formal Letters of Agreement with many of its non-funded affiliates. These Letters of Agreement expire at
25   the end of the NAC fiscal year, this year on June 30, 2020. ILRC is in the process of renewing the Letters of Agreement for
     the next fiscal year, however some of the NAC’s non-funded affiliates are still reviewing the renewed Letters of Agreement.
26   ILRC anticipates that these non-funded affiliates will execute the Letters of Agreement soon.
     2
       One national partner only performs policy work, and another performs technology-related work. ILRC's agreements with
27   these partners therefore do not include quantitative requirements for completed naturalization applications.

28                                                            2
                            DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
               Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 4 of 11




 1             8.     Six of the ten national partners (including ILRC) sub-grant funding to local legal services

 2   organizations (called "local partners"). These grants, too, have explicit quantitative requirements that

 3   enable the national partners, and ILRC, to meet their own grant requirements. In this way, ILRC funds

 4   between 100 and 150 local partners in a given year.

 5             9.     Through its management of the NAC, ILRC has been directly responsible for (and

 6   accountable to its funders for) about 30,000 naturalization applications per year for each of the last few

 7   years.3

 8             10.    If ILRC is unable to meet the quantitative requirements of its naturalization grants or fails

 9   to increase the number of naturalization applications each year, our grants could extinguish without

10   being renewed or, at least, be at risk of being reduced.

11             11.    In addition to administering the NAC, ILRC provides myriad resources and services to

12   assist with naturalization, family-based immigration including adjustment of status, humanitarian relief,

13   access to Deferred Action for Childhood Arrivals (DACA), asylum, the Violence Against Women Act

14   (VAWA), U and T visas, and more.

15             12.    As part of its work to promote access to naturalization, ILRC has devoted considerable

16   resources to collecting and providing best practices for naturalization workshops. Our work on

17   developing these best practices has relied on the existence of fee exemptions and fee waivers available

18   to those seeking naturalization.

19             13.    Although in-person workshops have largely been suspended during the COVID-19

20   pandemic, the ILRC expects workshops to resume in the future and continue to be the primary

21   mechanism for providing efficient naturalization legal services to large numbers of eligible applicants.

22             14.    Naturalization workshops are one-day events that serve Lawful Permanent Residents (or

23   “Green Card Holders”) who are eligible to apply for naturalization. Although every workshop provider

24   modifies the model to serve its particular community, in general the workshops serve as a one-stop-shop

25   for completing a naturalization application that is ready to file with the United States Citizenship and

26
     3
      Over the past five fiscal years (“FY”), NAC-funded applications have been: FY16: 32,302; FY17: 27,318; FY18: 34,503;
27   FY19: 36,100; FY20: 29,636.

28                                                         3
                           DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 5 of 11




 1   Immigration Services ("USCIS"). Participants are asked to come with everything they need to complete

 2   their application, including documentation supporting their eligibility for a fee waiver.

 3          15.     A significant percentage of workshop participants are eligible for and submit fee waiver

 4   applications. Since 2011, 40.5% of naturalization applications completed by NAC local partners using

 5   the NAC funding re-granted through ILRC in both workshop and office contexts included a fee waiver

 6   application or reduced fee request (Form I-912 or I-942). And, the percentage has increased in recent

 7   years: in the last year that figure was nearly 45%. Because of the ubiquity of the fee waiver, ILRC

 8   provides training to organizations on incorporating fee waiver assistance at workshops.

 9          16.     ILRC also publishes materials for the various services it supports. As relevant here, ILRC

10   publishes “Naturalization and U.S. Citizenship: The Essential Legal Guide,” “Essentials of Asylum

11   Law,” “A Guide for Immigration Advocates,” “Families and Immigration,” “Hardship in Immigration

12   Law,” “The U Visa,” “Removal Defense,” “DACA: The Essential Legal Guide,” and “The VAWA

13   Manual.” In addition to these manuals, ILRC publishes dozens of practice advisories annually.

14   ILRC provides training to attorneys, Department of Justice accredited representatives, and other

15   individuals such as paralegals, legal assistants, coordinators, and other staff from private law firms and

16   direct services provider organizations. ILRC conducts these trainings via webinars, web-based

17   roundtable discussions and trainings, and in person seminars when permissible in light of public health

18   considerations. Through our Attorney of the Day program, ILRC also engages in case-specific

19   consultations with immigration practitioners, pro bono attorneys, and public defenders. ILRC provides

20   more than 100 trainings each year on a wide range of immigration topics, including scheduled fall and

21   spring semester of webinar trainings, numerous multi-day in-person (when permissible) seminars around

22   the country on naturalization, and regular in-person training around California. From January 1, 2019

23   through June 30, 2020, ILRC conducted approximately 240 in-person trainings and 95 webinars, for

24   over 19,000 attendees.

25   Familiarity with Rule

26          17.     I am familiar with the “U.S. Citizenship and Immigration Services Fee Schedule and

27   Changes to Certain Other Immigration Benefit Request Requirements” (the “Rule”). It is my

28                                                    4
                         DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
               Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 6 of 11




 1   understanding that the Rule would increase fees for seeking naturalization by over 80%, increase the fee

 2   to appeal a naturalization denial by 148%, place new fees on applications for asylum, and increase the

 3   fee for employment authorization; it would double green card fees by unbundling fees for the green card

 4   application, employment authorization, and travel documentation, while also removing the lower green

 5   card fee for children and increasing fees for necessary waivers of conditions or inadmissibility grounds.

 6   Although the Rule eliminates a separate biometrics fee for most applications, it will impose biometrics

 7   fees on asylum applicants seeking employment authorization (thus making the total cost for employment

 8   authorization $580 for asylum applicants), on applicants for Temporary Protected Status (“TPS”), and

 9   on DACA renewals. It is my understanding that the Rule would also eliminate most fee exemptions,

10   affecting asylum and TPS applicants in particular, eliminate the naturalization reduced fee option, and

11   eliminate fee waivers for most immigration benefits and naturalization except for a limited number of

12   humanitarian applicants, and, narrow significantly the eligibility for fee waivers for vulnerable

13   populations such as domestic violence survivors and victims of crime and human trafficking, and limit

14   USCIS’s own future discretion to change its approach to fee exemptions or waivers.

15              18.     ILRC submitted three comments4 in opposition to USCIS’s proposed Rule, DHS Docket

16   No. USCIS-2019-0010. Making three comments was necessary due to the irregular and chaotic

17   rulemaking process, which made it difficult for ILRC to completely comment on the proposed Rule.

18   Effect of the Rule

19              19.     The Rule will materially impact ILRC’s ability to carry out its mission and maintain an

20   adequate level of funding to accomplish its purpose to foster access to naturalization for eligible

21   permanent residents.

22              20.     By raising fees for naturalization applications by over 80%, the Rule will effectively

23   place naturalization financially out of reach for individuals who previously could access the opportunity

24   to become U.S. citizens and are otherwise eligible. The population that ILRC’s New Americans

25   Campaign sub-grantees serve are significantly low-income individuals. In the last year, 41 %of NAC-

26   funded naturalization applications included a fee waiver and 4% included a reduced fee request. In the

27   4
         The first December 23, 2019, with supplemental comments February 10, 2020 and March 13, 2020.

28                                                           5
                              DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 7 of 11




 1   most recent quarter of April through June 2020, the combined total was 48%. Nationally, 32% of

 2   individuals eligible to naturalize, nearly three million people, are within 150% of the federal poverty

 3   line, and therefore fee waiver eligible on the basis of income alone. See

 4   https://dornsife.usc.edu/assets/sites/731/docs/CSII_Citizenship_Brief_May2016_Final_Web.pdf. An

 5   additional 12% of individuals eligible to naturalize, close to one million people, are between 150% and

 6   200% of the federal poverty guidelines—the population eligible to benefit from the reduced fee for

 7   naturalization, also known as the partial fee waiver. Id. ILRC anticipates that all individuals who

 8   currently qualify for a fee waiver would not be able to afford the new naturalization fee. ILRC

 9   anticipates that individuals who are between 150% and 200% of the federal poverty guidelines would

10   similarly not be able to afford the new naturalization fees.

11          21.     Similarly, removal of the fee waiver and reduced fee option for almost all N-400

12   applications will cause engagement with naturalization workshops to plummet. The overwhelming

13   majority of the 44% of naturalization applicants within 200% of the federal poverty guidelines who are

14   eligible for a fee waiver or reduced fee and who at most recent count attended the workshops very likely

15   will, based on ILRC’s data on how many applicants require fee waivers, either simply stop accessing

16   services, or choose not to submit their applications.

17          22.     Even if the same number of people attended the workshops, without access to the fee

18   waiver and due to the increased fee, a vastly lower number of those individuals would be able to submit

19   the naturalization application.

20          23.     If workshops remain viable in light of the Rule change, ILRC will need to devote

21   significant new resources to revise the workshop model to account for the elimination of the fee waiver

22   for the majority of applicants, the narrowing of fee waiver criteria for a small minority of naturalization

23   applicants who will still be permitted to apply for it, and the increase in the application fees. ILRC will

24   also have to revise its workshop training, triaging survivors of domestic violence, victims of crime, and

25   other humanitarian applicants for fee waiver screenings, removing all fee waiver assistance for others,

26   and figuring out how to implement some other, more complex process to support low-income applicants.

27   ILRC will need to invest significant time and effort into developing new partnerships, new screening

28                                                     6
                         DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 8 of 11




 1   processes, and new service models. This will not be a simple fix. Despite what the Rule propounds, in

 2   ILRC’s experience, many low income immigrants do not have access to credit cards. And, if they do, the

 3   interest rates are typically prohibitively high.

 4              24.   Because the low-income population that ILRC aims to support will be unable to afford

 5   the various application fees, ILRC anticipates that completed applications will significantly decline. The

 6   decline in applications will have a direct, cascading effect on ILRC’s funding. As naturalization

 7   applications decline in volume, funders are likely to divert funds from the NAC, reducing ILRC’s ability

 8   to support its staff and achieve its mission through re-granting those funds. A decline each year of just

 9   10% will have a negative, cumulative impact on the NAC's output and outcomes. A decline of 20% or

10   more could result in fewer funders joining the NAC as donors, which would reverse the trend in the

11   years prior to the Rule of increasing numbers of funders joining the NAC as donors. Fewer donors

12   means fewer dollars for the nonprofits participating in the NAC. Also, the foundations that are current

13   donors are far less likely to sustain their giving for the NAC in the face of declining output and

14   outcomes.

15              25.   Some of ILRC’s grantors require that ILRC (through its sub-grantees) achieve certain

16   metrics such as completed naturalization applications. Given the anticipated decline of individuals who

17   will complete naturalization applications, ILRC will not be able to meet those metrics. Failure to do so

18   will place ILRC in breach of its agreements with those grantors. This, too, will result in fewer dollars.

19   Simply put, if this happens the ILRC would have to significantly unwind the NAC network that we have

20   been building for almost ten years, reduce staffing, and as a result reconstruct the structure of the NAC

21   to have much less impact. With less impact, we will have even less ability to raise funds going forward,

22   leading to a potential death spiral for the NAC. Moreover, ILRC’s failure to meet its deliverables will

23   likely cause reputational harm, which could happen through partners, allies, and funders sharing our

24   failure.

25              26.   ILRC will be required to devote extensive staff time and resources to quickly creating

26   new educational and training materials; editing and re-publishing existing materials, including books

27   and law manuals; and re-training hundreds of lawyers and United States Department of Justice-

28                                                      7
                           DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 9 of 11




 1   Accredited Representatives across the country. ILRC will have to revise and republish numerous major

 2   publications that include chapters or sections on fee waivers, including its Naturalization Manual (a

 3   1,000-page volume used by practitioners nationwide); other manuals on U-Visas, T-Visas, Special

 4   Immigrant Juvenile Status, the Violence Against Women Act, Asylum, and Families and Immigration;

 5   and the Annotated Guide to Completing Fee Waivers. To educate immigrants on the changes in the Rule

 6   and the impact on them, ILRC will need to create community alerts and pay for the alerts to be

 7   translated into several languages.

 8          27.     In addition to harming ILRC’s funding, the Rule will directly harm ILRC’s mission.

 9   Putting applications financially out of reach of indigent immigrants means that the immigration

10   practitioners that ILRC supports will not be able to assist as many individuals as before the rule. Some

11   practitioners will be unable to continue providing services if they lose their client base because

12   immigration avenues are curtailed to such an extent that fewer immigrants apply for immigration

13   benefits or naturalization. Reduced assistance by the practitioners ILRC serves also harms ILRC’s

14   ultimate goal of advancing immigrant rights. Advancing immigrant rights is at the core of ILRC’s

15   mission. This includes ensuring that immigrants have access to naturalization, family-based

16   immigration, humanitarian relief, asylum, VAWA, U and T visas, adjustment of status, and more.

17          28.     The Rule has already forced ILRC to divert significant resources and will continue to

18   require that ILRC divert resources.

19          29.     We have already had to shift funding away from a digital advertising campaign, which

20   was designed to allow the NAC to acquire contact information from lawful permanent residents so we

21   could communicate with them over time about applying for naturalization thereby fulfilling a core goal

22   of our work, to a digital advertising campaign solely focused on raising awareness about the fee

23   changes. We were running the lead-generation digital campaign before the Notice of Proposed Rule

24   Making for the Rule, and afterwards had to shift to an awareness campaign instead, which does not

25   allow us to generate leads or gather contact information. This shift is costing ILRC $262,000 in digital

26   outreach costs, which includes $175,000 for the media buy alone, over $64,000 of which had been spent

27   by August 13, 2020. These costs cannot be made up.

28                                                    8
                         DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 10 of 11




 1          30.      ILRC will have to revise its published materials to account for the changes in the Rule.

 2   For example, ILRC will have to divert resources to understand the scope of implications of the Rule on

 3   children, including Special Immigrant Juveniles, children facing barriers to status due to increased fees

 4   for adjustment of status, and lawful permanent resident children who lose the opportunity to derive

 5   citizenship as minors because their parents cannot afford to apply before they turn 18. The long-range

 6   implications of the Rule on children remain to be fully understood. ILRC will then need to spend

 7   additional time to answer Attorney of the Day questions and provide training on these changes.

 8   Additionally, ILRC will have to issue community alerts regarding the changes. This new work will

 9   cause the ILRC to move attorneys to other lines of work. We will have to look for additional resources

10   and we do not know where those resources will come from. If we cannot secure the additional resources,

11   we may have to cut back on or eliminate other vital programs and even change our budget by declining

12   other work we might normally accept.

13          31.      As a result of the Rule, ILRC has engaged in and will have to continue to engage in

14   extensive administrative advocacy, lobbying, and educational efforts. ILRC expended considerable

15   resources to draft comments that demonstrated why the dramatic fee increases will prove so harmful and

16   should not be made effective. We cannot make up the time we have had to divert from planned activities

17   to this work. Moreover, the pressure of having to respond to the fee changes, which affect every aspect

18   of the immigration and naturalization system and therefore every area of our work, has put intolerable

19   strain on staff time, which has already caused a sense of burnout and exhaustion. ILRC anticipates that it

20   will need to continue to engage in administrative advocacy, lobbying, and educational efforts as a result

21   of this Rule.

22          32.      I am aware of no mechanism in the Rule or any federal program by which ILRC could be

23   compensated for lost funding, lost productivity, or increased costs. Many of the expected impacts to

24   ILRC and its sub-grantees and other programs, including reputational harm, could not be mitigated

25   financially in any event.

26

27

28                                                    9
                          DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
           Case 4:20-cv-05883-JSW Document 27-12 Filed 08/25/20 Page 11 of 11




 1          I declare under penalty of perjury and under the laws of the United States that the foregoing is

 2   true and correct. Executed at San Francisco, California on August 18, 2020.

 3

 4                                                       ________________________________

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  10
                        DECLARATION OF MELISSA RODGERS – Case No. 4:20-cv-05883-JSW
